Citation Nr: 1509232	
Decision Date: 03/03/15    Archive Date: 03/17/15

DOCKET NO.  07-37 199	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Entitlement to service connection for a lower back disability.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. S. Kyle, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 2003 to September 2004.

This matter comes before the Board of Veterans Appeals (Board) on appeal from a February 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.

This matter was most recently before the Board in November 2013, when it was remanded for further development.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

VA has a duty to ensure that any medical examination or opinion it provides is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (overruled on other grounds, Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013)).  "An opinion is adequate where it is based upon consideration of the Veteran's prior medical history and examinations and also describes the disability, if any, in sufficient detail so that the Board's evaluation of the claimed disability will be a fully informed one."  Stefl v. Nicholson, 21 Vet. App. 120, 123 (2007) (internal citations and quotations omitted).  

The May 2014 VA examiner determined that a current low back disability was not as likely as not related to service because the Veteran had strain injuries in service that had resolved and that his current disability would likely resolve.  She did not address whether there was a common underlying etiology to the repeated episodes of back disability; the evidence of intervertebral disc syndrome, or reports of long term radiculopathy.  A May 2006 CT scan revealed the Veteran had bulging discs in his lumbar spine, "causing some compression on [his] L5 nerve root."  A previous notation in his service treatment records in November 2003 appears to indicate a "rule-out" diagnosis of a herniated disc.  While noting the Veteran currently has radiculopathy, the May 2014 examiner indicated he had never been diagnosed with intervertebral disc syndrome, which seems inconsistent with the medical evidence.  An opinion that is based on an incorrect factual premise has no probative value.  Reonal v. Brown, 5 Vet. App. 458, 461 (1993).  Thus, the Veteran should be afforded a new examination.  

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a new examination by a physician, preferably an orthopedic specialist, to determine whether any currently diagnosed lower back disability (identified at any time since 2006) is the result of a disease or injury in a qualifying period of service.  All tests or studies necessary to make this determination must be ordered.  The claims file must be reviewed by the examiner.  

The examiner should state whether it is as likely as not that the current back disability was incurred in service or was otherwise caused by an in-service injury.  If a previously diagnosed condition is not found currently, the examiner should address whether the prior diagnosis was erroneous or the previously diagnosed condition has resolved.  The Veteran's prior diagnoses include bulging/herniated discs, lumbosacral strains, chronic lower back pain, and radiculopathy.  

The examiner should provide reasons for the opinion.  The examiner is advised that the Veteran is competent to report his symptoms and history, and such reports must be specifically acknowledged and considered in formulating any opinion.  If the examiner rejects the Veteran's reports, he or she must provide a reason for doing so.  

2.  If any benefit sought on appeal remains denied, issue a supplemental statement of the case.  Then, return the case to the Board, if otherwise in order.


The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

